DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Response to Amendment
The amendment filed on 03/01/2022 is entered and acknowledged by the Examiner. Claim 1 has been amended. Claims 2-5, 12-14, 17-19, 21, 23, 25, and 27-33 have been canceled. Claims 1, 6-11, 15, 16, 20, 22, 24, and 26 are currently pending in the instant application. 
The rejection of claims 1, 6-16, 20, 22, 24, 26, and 33 under 35 U.S.C. 103 as being unpatentable over Robertson (US 2012/0026257 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 6-16, 20, 22, 24, 26, and 33 under 35 U.S.C. 103 as being unpatentable over Selmeczy (US 2015/0109390 Al) is withdrawn in view of Applicant’s amendment.
Claim Objections
Claims 8-11 and 15-16 are objected to because of the following informalities: 
Claims 8-11, at line 1, respectively, recite the phrase “one more binder resins” is objected. It appears the phrase should be “one or more binder resins”. 
Claims 15-16 depend on cancelled Claim 21 and are objected. To advance prosecution, the Examiner will presume Claims 15-16 depend on independent Claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 15, 16, 20, 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0378585 A1 (hereinafter Li).
Regarding claims 1, 6-11, 20, 22, and 24, Li discloses an inkjet ink composition comprises 50-85 wt% of an ink solvent and the ink solvent is methyl ethyl ketone (C3-C6 ketones), ethanol (C1-C4 alcohols), ethyl acetate or a combination thereof (Claimed organic solvent (a) - See [0018], [0050], [0066]); 0.1-35 wt% of binder resins includes polyurethanes, cellulose derivatives, rosin ester, acrylic resins, polyamides, phenolic resins, sulfonamide resin or a combination thereof (Claimed binder resins (b) - See [0020], [0051], [0069]); 01.-10 wt% of surface colorant includes metal complex dye (See [0015]; and 0.1-10 wt% of hydrophobic colorant includes dyes (See [0016], [0019]). The surface colorant and hydrophobic colorant of Li individually or in combination fulfill the claimed dyes (c). The ink composition of Li does not contain water (See [0014], [0041]); thus, the ink composition of Li fulfills the lower limit of less than 5 wt% of water, i.e., 0 wt% of water. 
With regards to the limitation of “the ink composition is suitable for use in a thermal ink jet printer”, this limitation is an intended use limitation. Therefore, the prior art need not teach or suggest the intended use as claimed in order to anticipate or render the ink composition obvious.  
Regarding claims 15-16, the instant claim recites the phrase “if present” and renders the instant claimed cellulose ester resin as an optional component. An optional component need not be taught or suggested by the prior art in order to anticipate or render the ink composition obvious.    
  The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed ink jet composition, any minor modification necessary to meet the claimed limitations, such as selecting an amount of organic solvent and/or binder resin from a range suggested by the prior art would have been within the purview of the skilled artisan.
Claims 1, 10, 15, 16, 20, 22, 24, and 26 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0376430 A1 (hereinafter Insulaire).
Regarding claims 1, 10, 20, 22, 24, and 26, Insulaire discloses an ink composition essentially fee of water, i.e., 0 wt% of water (See [0086]). The ink composition of Insulaire fulfills the lower limit of less than 5 wt% of water, i.e., 0 wt% of water. Insulaire discloses that the ink composition comprises 30-90 wt% of solvent including C1-C8 alcohol such as ethanol and n-butanol, C3-C10 ketones including methyl ethyl ketone, or a mixture thereof (Claimed binder resins (a) - See [0089] to [0097], [0105]); 0.1-50 wt% of a binder resins including cellulose, epoxy, polyurethane, or a combination thereof (Claimed binder resins (b) - See [0066], [0071], [0072]); 0.05-25 wt% of dyes (Claimed dyes (c) - See [0121]). The composition of Insulaire does not contain a humectant (See [0044] to [0049]).
 With regards to the limitation of “the ink composition is suitable for use in a thermal ink jet printer”, this limitation is an intended use limitation. Therefore, the prior art need not teach or suggest the intended use as claimed in order to anticipate or render the ink composition obvious.  
Regarding claims 15-16, the instant claim recites the phrase “if present” and renders the instant claimed cellulose ester resin as an optional component. An optional component need not be taught or suggested by the prior art in order to anticipate or render the ink composition obvious.    
  The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed ink jet composition, any minor modification necessary to meet the claimed limitations, such as selecting an amount of organic solvent and/or binder resin from a range suggested by the prior art would have been within the purview of the skilled artisan.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761